         Case 4:20-cv-00861-BRW Document 18 Filed 11/19/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

REDMOND DESHAWN LOGAN,
#114297                                                                             PLAINTIFF

VS.                               4:20-cv-00861-BRW-BMD

ANTHONY CARTER, et al.                                                           DEFENDANTS

                                          JUDGMENT

       Consistent with the order entered today, this case is DISMISSED without prejudice.

       Dismissal of this action counts as a “strike” for purposes of 28 U.S.C. § 1915(g).

       I certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this

Order would not be taken in good faith.

       IT IS SO ORDERED this 19th day of November, 2020.


                                                    Billy Roy Wilson
                                                    UNITED STATES DISTRICT JUDGE




                                                1
